Citation Nr: 0015204	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  95-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 1, 1993, 
for an award and payment of death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1950 to May 1954.  

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a in which the regional office (RO) 
determined that the appellant was not entitled to death 
pension benefits prior to August 1, 1993.  In an April, 1997 
decision, the Board determined that the appellant was not 
entitled to an effective date for death pension benefits 
prior to August 1, 1993.  That decision was vacated by the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) by an order entered in January 
1998.  Thereafter, the Board obtained Spanish-to-English 
translations of two statements contained in the claims 
folder.  In an August 28, 1998, decision, the Board again 
determined that the appellant was not entitled to an 
effective date for death pension benefits prior to August 1, 
1993.  The latter decision was vacated by the Court in an 
order entered in September 1999.


REMAND

In the Court's September 1999 order, it noted that from 
review of the evidence it may be ascertained that the 
appellant possibly submitted an application for benefits to 
the Social Security Administration (SSA).  The date of such 
application, and the form used, may have a bearing on the 
effective date of the award of death pension benefits as 
38 C.F.R. § 3.135 provides that an application on a form 
jointly prescribed by the Secretary of VA and the Secretary 
of Health, Education, and Welfare filed with SSA will be 
considered a claim for death benefits, and to have been 
received by VA as of the dated of receipt by SSA.

Therefore, this matter is remanded to the RO for the 
following action:

1.  The RO should determine whether, 
when, and on what form the appellant 
applied for benefits administered by SSA.  
If such an application was filed, the RO 
should obtain a copy of it and associate 
it with the claims folder.

2.  The RO should readjudicate the issue 
of entitlement to an effective date prior 
to August 1, 1993 for death pension 
benefits.  If the decision is adverse to 
appellant, the RO should furnish the 
appellant and her representative with a 
Supplemental Statement of the Case, and 
provide a reasonable opportunity to 
reply.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



